DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the application
Claim(s) 1-15, is/as filed on 06/08/2020 are currently amended. Claim(s) 1-15 is/are rejected.
Claim Interpretation
Examiner wishes to point out to Applicant that claim(s) 1-9 is/are directed towards an apparatus and as such will be examined under the following conditions. The process/manner of using the apparatus and/or the material worked upon by the apparatus is/are viewed as recitation(s) of intended use and is/are given patentable weight only to the extent that structure is added to the claimed apparatus (See MPEP 2114 II and 2115 for further details). For apparatuses, the claim limitations will define structural limitations (See MPEP 2114-2115) or functional limitations properly recited (See MPEP 2173.05 (g)).
Claims 10-15 are directed towards a method and that to be entitled to patentable weight in method claims, the recited structural limitations therein must affect the method in a manipulative sense, and not amount to the mere claiming of a use of a particular structure, Ex parte Pfeiffer, 135 USPQ 31. For processes (methods), the claim limitations will define steps or acts to be performed (See MPEP 2103C). 
Claim Objections
Claims 1-4, 6-8 and 11-15 are objected to because of the following informalities: 
In claim 1, “a nozzle for the extrusion of flowable material through the exit opening onto a substrate wherein the extrusion head arrangement” should be changed to -- a nozzle for the extrusion of flowable material through the exit opening onto a substrate, wherein the extrusion head arrangement --. Appropriate correction is required.
 In claim 2, “The extrusion head arrangement according to claim 1 wherein” should be changed to --The extrusion head arrangement according to claim 1, wherein--.  Appropriate correction is required.
Claims 3-4,6-8 has the same problem as claim 2 above.  Appropriate correction is required.
In claim 11, “The method according to claim 10 wherein” should be changed to --The method according to claim 10, wherein--.  Appropriate correction is required.
Claims 12-15 has the same problem as claim 10 above.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the temperature" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 10-11 and 13, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim(s) 12 and 14-15, is/are rejected as being dependent from claim 10 and therefor including all the limitation thereof.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2,4-6 and 9 is/are rejected under 35 U.S.C. 102 (a1) as being anticipated by Shah (WO 2017/210490 – of record).
Note: The examiner has provided an annotated version of Shah’s drawing of Fig. 1B for clarity.


    PNG
    media_image1.png
    693
    530
    media_image1.png
    Greyscale

claim 1, Shah teaches an extrusion head arrangement (see Fig.1B) comprising a body (103) with a filament channel (i.e. a path followed by filament (101)) with material entrance opening and material exit opening forming a nozzle (114) for the extrusion of flowable material (113) through the exit opening onto a substrate ((104) and (105)) (see annotated Fig. 1B above;[0059]) wherein the extrusion head arrangement in addition comprises a stream channel (111) arrangement with one or more stream channel openings which allows to create a fluid stream (112) close to the exit opening and in direction to the substrate (see annotated Fig.1B above;[0059-0060]).
Regarding claim 9, Shah teaches an apparatus (115) for fused deposition modeling (see Fig.1B) comprising a body (103) with a filament channel (i.e. a path followed by filament (101)) with material entrance opening and material exit opening forming a nozzle (114) for the extrusion of flowable material through the exit opening onto a substrate ((104) and (105)) (see annotated Fig. 1B above;[0059]) wherein the extrusion head arrangement in addition comprises a stream channel (111) arrangement with one or more stream channel openings which allows to create a fluid stream (112) close to the exit opening and in direction to the substrate (see annotated Fig.1b above;[0059-0060]).
 Regarding claim 2, Shah further teaches the extrusion head arrangement, wherein the stream channel arrangement comprises one or more stream channels (111) as well as one or more stream channel openings (see annotated Fig.1B above; [0060]), wherein the stream channel openings are arranged coaxially to the nozzle or wherein the one or more stream channels are annular (see annotated Fig.1b above and Fig.1C).
Regarding claim 4, Shah further teaches the extrusion head arrangement wherein the extrusion head arrangement comprises a gas feed system to feed at least one of the one or more stream channels with a gas stream (see Fig.1B above and Fig.1C; [0057] and [0059-0060]).
Regarding claim 5, Shah further teaches the extrusion head arrangement, wherein the gas feed system is capable to be designed to enable setting the temperature of the gas (see Fig.1b above; [0057] and [0059-0060]).
Regarding claim 6, Shah further teaches the extrusion head arrangement wherein the gas feed system is capable to be designed to enable heating the gas at least 20°C above room temperature (see Fig.1b above; [0057] and [0059-0060]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah (WO 2017/210490 – of record).
Regarding claim 3, Shah teaches the extrusion head arrangement as discussed in claim 1 above.
Shah does not explicitly teach wherein the exit opening and the one or more stream channel openings are arranged in a plane. However, since Shah teaches arranging the hot fluid streams (112) a round the extrudate material (113) to allow for even distribution (see Fig.1B;[0059-0060]), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to rearrange the exit opening and the one or more stream channel openings in a plane in order to allow for even distribution and improve the flowing of the materials. In addition, it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. (Please see MPEP 2144.04 VI C for further details).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah (WO 2017/210490 – of record) as applied to claim 4 above, and further in view of Ruppert (US 2016/0256926 - of record).
Regarding claim 7, Shah teaches the extrusion head arrangement as discussed in claim 4 above.
Shah does not explicitly teach wherein the gas feed system is designed to enable mixing a powder to the gas. In the same filled of endeavor, 3-D printing, Ruppert teaches a 3D printing device (10) (see Fig. 3), comprising a housing (7), a working chamber (3) in which a shielding gas comprising a surface coating composition (i.e. a powder mixed with the gas) may be introduced via a feeder (8) (i.e. a gas supply system) into the housing (7) (see Fig. 3;[0041],[0049]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the extrusion head arrangement as taught by Shah with gas feed system is designed to enable mixing a powder to the gas as taught by Ruppert in order to improve the material properties of the powder during the 3D printing process and also improve the lubricating or conductive properties of the printed object (see [0041-0042] and [0048]).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah (WO 2017/210490 – of record) as applied to claim 4 above, and further in view of Miller (US 2016/0325487 – of record).
Regarding claim 8, Shah teaches the extrusion head arrangement as discussed in claim 4 above. Shah does not explicitly teach wherein the gas feed system is designed to enable to at least partially ionizing the gas.  
In the same filled of endeavor, 3-D printing, Miller teaches a printhead of a 3D printing system may include an extrusion nozzle (110) and a micro-plasma source (104) (i.e. a gas supply system) incorporated with extrusion nozzle and configured to ionize gases in an ambient atmosphere of the micro-plasma source (see Fig.1A; [0023] and [0026]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the extrusion head arrangement as taught by Miller with a gas feed system is designed to enable to at least partially ionizing . 
Claims 10-11 ad 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah (WO 2017/210490 – of record).
Regarding claim 10, Shah teaches a method to manufacture a  three dimensional object (see [0035]) comprising the steps of a) providing a filament (101) of thermoplastic material b) extruding the filament through the nozzle (114) of an extrusion head (103) arrangement  according to claim 1 (see annotated Fig. 1B above;[0059]) and depositing a layer (105) of the thermoplastic material on a surface below the nozzle (114) by moving the nozzle in an X-Y plane, c) repeating step b) multiple times in order to deposit multiple layers of thermoplastic material (see annotated Fig. 1B above, Fig. 1C; [0059] and [0065-0066]) wherein in a step b1) at least one time after the first layer deposited according to step b) and before the last layer to be deposited according to step c) applying a fluid (112) to at least part of the last already deposited layer(see annotated Fig.1b above;[0059-0060]). Shah does not explicitly teach wherein preferably the fluid is applied simultaneously with the deposit of a layer.  However, since Shah teaches discloses that the convective hot fluid (112) is distributed uniformly around the printed at one filament material (123) (see Fig. 1C;[0060]), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the method to manufacture a  three dimensional object as taught by Shah with wherein preferably the fluid is applied simultaneously with the deposit of a layer in order to improve the flowing speed of the material and to enhance interlayer bonding. 
In addition, it has been held that generally, no invention is involved in the broad concept of performing simultaneously operations which have previously been performed in sequence. In re Tatincloux, 108 USPQ 125. 
Regarding claim 11, Shah further teaches the method wherein the fluid comprises a gas, preferably air and most preferred hot air (see [0059]).
Regarding claim 15, Shah discloses the claimed invention except for wherein step b1 is performed at least half as often as step c).  However, since Shah teaches discloses that the convective hot fluid (112) is distributed uniformly around the printed at one filament material (123) (see Fig. 1C; [0060]), it would have been obvious to one having ordinary skill in the art at the time the invention was In addition, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (Please see MPEP 2144.05 I for further details)
Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah (WO 2017/210490 – of record) as applied to claim 10 above, and further in view of Ruppert (US 2016/0256926 – of record).
Regarding claim 12, Shah teaches the method to manufacture a three-dimensional object as discussed in claim 10 above.
Shah does not explicitly teach wherein the fluid is a mixture of a gas and powder particles. In the same filled of endeavor, 3-D printing, Ruppert teaches a 3D printing device (10) (see Fig. 3) comprising a housing (7), a working chamber (3) in which a shielding gas comprising a surface coating composition (i.e. a powder mixed with the gas) may be introduced via a feeder (8) (i.e. a gas supply system) into the housing (7) (see Fig. 3;[0041],[0049]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the method to manufacture a  three dimensional object as taught by Shah with the fluid is a mixture of a gas and powder particles as taught by Ruppert in order to improve the material properties of the powder during the 3D printing process and also improve the lubricating or conductive properties of the printed object (see [0041-0042] and [0048]).
Regarding claims 13-14, the combination of Shah and Ruppert discloses the claimed invention except for some of the powder particles, preferably all of the powder particles are metallic particles and some of the particles are colored particles.  Since Ruppert teaches that the shielding gas comprises different types of materials such as carbon nanotubes, tungsten sulfide, tungsten carbide (see [0044-0045]), it would have been obvious to one having ordinary skill in the art at the time the invention was made to have some of the powder particles, preferably all of the powder particles are metallic particles and some of the particles are colored particles for the purpose of improving the following process of the filament material.  In addition, it has been held to be within the ordinary skill of worker in the art to select a known material on the basis of its suitability for the intended use. (Please see MPEP 2144.07 for further details)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347. The examiner can normally be reached 10:00 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED K AHMED ALI/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743